DETAILED ACTION
Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 7 September 2022 has been entered.  Claims 1 and 3-16 remain pending in the application.  Claim 2 is canceled from consideration.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Pauley (U.S. Patent 5,427,151).
Regarding claim 12, Pauley discloses a chemical liquid dilution method, comprising:
providing a mixing device (FIG. 1) including a fluid mixer 10, a first connection port (at 12), a second connection port (at 74), and an output port (at 66), wherein the fluid mixer has a fluid limiting channel (inside 62) with an interface (right side of 62) communicating with the first connection port and another interface (left side of 62) communicating with the second connection port and the output port;
injecting a fluid through the first connection port of the mixing device;
injecting a liquid through the second connection port of the mixing device;
mixing the fluid with the liquid to obtain a solution of a diluted chemical liquid after the fluid passes through the first connection port and the fluid limiting channel of the fluid mixer; and
discharging the diluted chemical liquid through the output port of the mixing device;
wherein the interface of the fluid limiting channel has a first diameter, and the another interface of the fluid limiting channel has a second diameter; the first diameter is greater than the second diameter (Abstract; FIG. 1-5; Col. 4 ln 38-49, Col. 5 ln 24-Col. 6 ln 19).
Pauley is silent regarding a range of the second diameter is between 0.01 mm and 0.1 mm.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the second diameter be in the range from 0.01 mm and 0.1 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Pauley, by making the second diameter within the range of 0.01 mm and 0.1 mm, for the purpose of operating the chemical injector valve at a desired pressure accomplished by optimizing the second diameter of the another interface of the connection member.
Regarding claim 13, Pauley, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 12.
Pauley further discloses the fluid mixer includes a connection member 62, a Y-shaped connector 20/74, and a connection cover 12; the connection cover is respectively connected to the connection member and the Y-shaped connector (all elements of the device are connected within 20), and the first connection port is located on the connection cover; the Y-shaped connector has the second connection port, the output port, and a cavity 70, and the second connection port, the output port, and the cavity communicate with one another (FIG. 1-5; Col. 5 ln 24-50).
Regarding claim 14, Pauley, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 13.
Pauley further discloses the connection member has the fluid limiting channel, an input port (opening on the right side of 62), and an output port (opening on the left side of 62); the connection member is connected to the connection cover through the input port (all elements of the device are connected within 20), and the output port of the connection member is located in the cavity of the Y-shaped connector; after the fluid passes through the first connection port and the fluid limiting channel, the fluid mixes with the liquid to form a diluted chemical liquid, and the output port discharges the diluted chemical liquid (FIG. 1-5).
Regarding claim 15, Pauley, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 12.
Pauley further discloses the step that injecting the fluid through the first connection port of the mixing device further includes controlling an injection pressure of the fluid and an injection pressure of the liquid, thereby to control a conductivity of the diluted chemical liquid (Abstract).
Regarding claim 16, Pauley, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 15.
Pauley further discloses the injection pressure of the fluid is greater than or equal to 5 psi (Abstract).
The abstract states that the valve is connected to a source of water under pressure. The standard pressure of a household faucet is in the range of 50-80 psi. Accordingly, the water entering the valve will be greater than 5 psi.

Response to Arguments
Applicant’s arguments, see pages 8-9 of applicant’s response, filed 7 September 2022, with respect to the rejection of claim 1 have been fully considered and are persuasive.  The rejection of 8 June 2022 has been withdrawn with respect to claim 1 and the claims that depend from claim 1. 
Applicant's arguments, see pages 9-11 of applicant’s response, filed 7 September 2022, with respect to the rejection of claim 12 have been fully considered but they are not persuasive.
Applicant argues that Pauley does not teach the fluid and liquid are not a solute and a solvent respectively.  As was stated in the interview between applicant and examiner on 11 August 2022, what the liquid and fluid are is not germane to patentability.  MPEP 2114 II clearly states “[A]pparatus claims cover what a device is, not what a device does" and “A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.” Because Claim 12 fails to further limit the apparatus in terms of structure, but rather only recite further functional limitations, the specific fluid and liquid passing through the valve, the invention as taught by the teachings of Pauley are deemed fully capable of performing such function. Pauley comprises the physical makeup of the valve which is capable of being utilized with a wide array of fluids. Therefore, the claim limitations are met by the combination of the references put forth in this action.  Accordingly, applicant’s argument is not persuasive.
Applicant further argues that Pauley discloses a diameter of the restriction means is between 4.2mm and 3.9 mm.  Given this, Applicant further argues that Pauley cannot be modified to meet the limitation of a diameter between 0.01 mm and 0.1 mm as claimed.  This argument is not persuasive.  As stated previously, and again above, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  Therefore, it would be obvious to one of ordinary skill in the art to discover an ideal diameter of the second diameter by way of experimentation.  Given that the structural limitations of the claims are anticipated, and the range within which the diameter is to be located are an obvious modification, the limitation is met.

Allowable Subject Matter
Claims 1 and 3-11 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art fails to anticipate or make obvious the connection cover being directly and mechanically connected to both the connection member and the Y-shaped connector, along with the other limitations of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D BALLMAN whose telephone number is (571)272-9984. The examiner can normally be reached Mon-Fri 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on 571-272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER D BALLMAN/Examiner, Art Unit 3753                                                                                                                                                                                                        


/Matthew W Jellett/Primary Examiner, Art Unit 3753